Exhibit 99.1 Management’s Responsibility for Financial Statements Management is responsible for the preparation of the Company’s consolidated financial statements included in this annual report on Form 10-K.Management believes that the consolidated financial statements fairly reflect the transactions and the financial statements reasonably present the Company’s financial position and results of operations in conformity with accounting principles generally accepted in the United States of America. The Board of Directors of the Company has an Audit Committee comprised entirely of outside directors who are independent of management.The Committee meets periodically with management, the internal auditors and the independent registered public accounting firm to review accounting control, auditing and financial reporting matters.The Audit Committee is responsible for the appointment of the independent registered public accounting firm and approval of their fees. The independent registered public accounting firm audits the Company’s consolidated financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States).The consolidated financial statements as of December 31, 2009, have been audited by PricewaterhouseCoopers LLP, an independent registered public accounting firm, as stated in their report, which is included herein. Management’s Report on Internal Control Over Financial Reporting Management is responsible for establishing and maintaining adequate internal control over financial reporting.Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management has performed an evaluation of the effectiveness of the Company’s internal control over financial reporting as of December 31, 2009, based on criteria for effective internal control over financial reporting described in “Internal Control-Integrated Framework” issued by the Committee of Sponsoring Organizations of the Treadway Commission.Based on this evaluation, management concluded the Company maintained effective internal control over financial reporting as of December 31, 2009. The effectiveness of the Company’s internal control over financial reporting as of December 31, 2009, has been audited by PricewaterhouseCoopers LLP, an independent registered public accounting firm, as stated in their report which is presented in this Annual Report on Form 10-K. F - 1 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of Titan International, Inc.: In our opinion, the accompanying consolidated balance sheets and the related consolidated statements of operations, changes in stockholders' equity and of cash flows present fairly, in all material respects, the financial position of Titan International Inc. and its subsidiaries at December 31, 2009 and 2008, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2009 in conformity with accounting principles generally accepted in the United States of America.In addition, in our opinion, the financial statement schedule (not presented herein) listed in the index appearing under Item 15(a)(2) of the Company's 2009 Annual Report on Form 10-K presents fairly, in all material respects, the information set forth therein when read in conjunction with the related consolidated financial statements.Also in our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2009 based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO).The Company's management is responsible for these financial statements and financial statement schedule, for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in Management's Report on Internal Control Over Financial Reporting appearing on page F-1.Our responsibility is to express opinions on these financial statements, on the financial statement schedule, and on the Company's internal control over financial reporting based on our integrated audits.We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects.Our audits of the financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk.Our audits also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.A company’s internal control over financial reporting includes those policies and procedures that (i)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. /s/ PricewaterhouseCoopers LLP St. Louis, MO February 25, 2010, except as it relates to the condensed consolidating financial information discussed in Note 31, as to which the date is November 2, 2010 F - 2 TITAN INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (All amounts in thousands, except per share data) Year ended December 31, Net sales $ $ $ Cost of sales Gross profit Selling, general and administrative expenses Research and development expenses Royalty expense Noncash goodwill impairment charge 0 0 Income (loss) from operations ) Interest expense ) ) ) Noncash Titan Europe Plc charge 0 ) 0 Noncash convertible debt conversion charge 0 0 ) Other income Income (loss) before income taxes ) ) Income tax provision (benefit) ) Net income (loss) $ ) $ $ ) Earnings (loss) per common share: Basic $ ) $ $ ) Diluted ) ) Average common shares and equivalents outstanding: Basic Diluted See accompanying Notes to Consolidated Financial Statements. F - 3 TITAN INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS (All amounts in thousands, except share data) December 31, Assets Current assets Cash and cash equivalents $ $ Accounts receivable (net of allowance of $3,958 and $6,639, respectively) Inventories Deferred income taxes Prepaid and other current assets Total current assets Property, plant and equipment, net Goodwill 0 Deferred income taxes Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities Short-term debt $
